Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-18 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 11-12 recites the limitation " the group management apparatus" in line 5, 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
“a group management device" in claim 1, line 5, should change to "a group management apparatus" to overcome the insufficient antecedent basis rejection.
As per claims 2-5 and 7-10, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. They are therefore rejected as set forth above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2018/0210423 A1).
Regarding claims 1, 11, 13 and 18, Yamamoto discloses a substrate processing apparatus comprising:
a program memory configured to store a process program that prescribes the process performed by the processor, wherein the controller is further configured to read out and execute a process program corresponding to the telegram data from the program memory based on the telegram data received by the transceiver ([0087],  the management device 500 is configured as a computer  including a controller 501 configured as a central processing unit (CPU), a memory (RAM) 502 including an internal shared memory area, a data storage part 503 as a storage device such as a flash memory, HDD or EEPROM), 
a processor configured to process a substrate (a substrate processing apparatus for processing a substrate 100); 
a transceiver connected to a group management device (Group management device 500) such that the transceiver can communicate with the group management apparatus, the transceiver being configured to transmit and receive only telegram data, to and from the group management device (Fig. 8, [0008], [0054], [0067], [0075], [0079], [0081], a plurality of substrate processing apparatuses and a management device for managing the plurality of substrate processing apparatuses. Upon receiving information specifying a substrate processing apparatus as a reference and file information designating a predetermined device file, the plurality of substrate processing apparatuses transmits request data including first device information indicating the reference substrate processing apparatus and first data information associated with the predetermined device file to the management device. Upon receiving the request data, the management device transmits the received request data to the reference substrate processing apparatus. Upon receiving this request electronic message, the management device 500 reads the corresponding device list registered in advance, uses the unique information (device name and IP address) of each substrate processing apparatus 100 connected thereto as response information to create the response electronic message to be specified by the second identifier (S100F102) with this corresponding device list, and transmits the created response electronic message to the repeat apparatus 100); and 
a controller (controller 501) configured to be capable of controlling a process performed by the processor based on the telegram data received by the transceiver ([0058],  [0073] The communication controller 239b is configured to receive the monitor data indicating the state (temperature, gas flow rate, pressure, etc.) of the process furnace 202, which are read through the I/O controller (including the gas flow rate controller 235, the pressure controller 236 and the temperature controller 237), via the process controller 239a and the display device controller 239, and transmit the monitor data to the group management device 500).
Regarding claims 2 and 14, Yamamoto discloses the controller is further configured to check the telegram data received by the transceiver (Fig. 6, Fig. 7 and [0075], [0099], compares the unique information (the IP address of the IP header portion) of the data with a corresponding device list registered). 
  
Regarding claim 3 and 15, Yamamoto discloses a table memory configured to store table data recording a data size of the telegram data, wherein the controller is further configured to determine, by the act of checking the telegram data, whether or not the data size of the telegram data received by the transceiver matches the data size recorded in the table data ([0075]-[0076], Fig. 6-7, an identifier is data for identifying one electronic message from another (or specifying the content of an electronic message). In the following description, an identifier defined in the request electronic message is sometimes referred to as a first identifier and an identifier defined in the response electronic message is sometimes referred to as a second identifier).  
Regarding claims 4-5 and 16, Yamamoto discloses the limitations of claims 4-5 and 16, the controller is further configured to transmit error data to the transceiver when a determination result from the act of checking the telegram data is an error (Fig. 14, Check the format of the identifier and recipe request and find the Untransmutable data (error)). 
Regarding claims 6, 12 and 17, Yamamoto discloses the group management apparatus is capable of communicating with a host apparatus by using a plurality of protocols including a communication protocol (only) of the telegram data form a plurality type of data the transceiver ([0096], [0076], Fig. 11, 12, The electronic message used herein is defined as a bundle of data, which are described according to a certain format and transmitted/received between computers (controllers); processing apparatus (hereinafter also referred to as a master apparatus) 100 is called a response electronic message, in actual communication, since HSMS uses TCP/IP the actual data has a header part IP including unique information of data such as a transmission IP address, and a data part including the above electronic messages).  
Regarding claim 7, Yamamoto discloses a program memory configured to store a process program that prescribes the process performed by the processor, wherein the controller is further configured to read out and execute a process program corresponding to the telegram data from the program memory based on the telegram data received by the transceiver (  ([0087],  the management device 500 is configured as a computer  including a controller 501 configured as a central processing unit (CPU), a memory (RAM) 502 including an internal shared memory area, a data storage part 503 as a storage device such as a flash memory, HDD or EEPROM).
Regarding claim 8, Yamamoto discloses the telegram data is composed of text data ([0075], transmits a request electronic message shown in FIG. 6 to be described later to another substrate processing apparatus 100). 
	Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2018/0210423 A1) in view of Bahren et al. (US 2002/0023137).
Regarding claims 9 and 10, Yamamoto discloses the limitation of claim 1, but fails to discloses the limitation of claim 9-10. However, Bahren discloses the telegram data includes size data and has a predetermined size ([0016], telegram data is composed of five bytes 0, 1, 2, 3, and 4 which is the telegram length (size)).
Yamamoto and Bahren are analogous art. They relate to telegram data.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the telegram data size of Bahren with the substrate communication method of Yamamoto in order to receive, transmit, and analyze data telegrams with a standard extraneous to this network.

Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muroyama (US 2016/0062761 A1) discloses a storage device includes first and second data transceivers connected to an upper level device through first and second paths, respectively, and a third processor. The first data transceiver includes a first processor configured to perform an access control of a first logical memory group by executing first firmware. The second data transceiver performs an access control of a second logical memory group. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119